  3/6/2020
              USDC IN/ND case 4:20-cv-00014-PPS-JEMSummary
                                                     document
                                                           MyCase
                                                                 2-1 filed 03/06/20 page 1 of 21
                                                                                     -

                 LTI-00001
                        This is not the official court record. Official records of court proceedings may only be obtained directly
                        from the court maintaining a particular record,
                                                                                         -




       Karana Wallace v. Toddrick Fairley, LTI Trucking Services, Inc.
        Case Number                                    79D01-2001-CT-000005

        Court                                          Tippecanoe Superior Court 1

        Type                                           CT - Civil Tort

        Filed                                          01/14/2020

       Status                                          01/14/2020, Pending (active)


      Parties to the Case
      Defendant Fairley, Toddrick
           Address
           209 Twin Creek Road
           Lucedale, MS 39452

           Attorney
           Logan Courtney Hughes
          #2495353, Lead, Retained

          8909 Purdue Rd., Suite 200
          Indianapolis, IN 46268
          317-663-8570(W)

          Attorney
          Robert Gregory Sylvester
          #3015629, Retained

          RemingerCo., LPA
          College Park Plaza
          8909 Purdue Road, Suite 200
          Indianapolis, IN 46268
          317-663-8570(W)

     Defendant LTl Trucking Services, Inc.
          Address
          411 North 10th Street
          #500
          St. Louis, MO 63101

          Attorney
          Robert Gregory Sylvester
         #3015629, Retained

         Reminger Co., LPA
         College Park Plaza
         8909 Purdue Road, Suite 200
         Indianapolis, IN 46268
         317-663-8570(W)
                                                                         EXHIBIT
     Plaintiff         Wallace, Karana


                                                                                                                           LTO00001

https://pubiic. courts. in                                                                                                            ..   1/4
       USDC IN/ND
3/6/2020                     case 4:20-cv-00014-PPS-JEM Summary
                                                         document   2-1 filed 03/06/20 page 2 of 21
                                                                MyCase
                                                                   -

          LTI-00002
       Attorney
     Jason Alan Shartzer
      #2398949, Lead, Retained

     156 E. Market St.
     10th Floor Ste:1 000
     Indianapolis, IN 46204
     317-969-7600(W)


     Attorney
     Shannon B Mize
     #2290249, Retained

     156 E. Market St.
     Suite 1000
     Indianapolis, IN 46204
     317-872-3836(W)



  Chronological Case Summary

  01/14/2020 Case Opened as a New Filing


  01/15/2020         Complaint/Equivalent Pleading Filed
                 Complaint/Equivalent Pleading

                 Filed By:                       Wallace, Karana
                 File Stamp:                     01/14/2020

  01/15/2020         Appearance Filed
                Appearance -JAS

                For Party:                       Wallace, Karana
                File Stamp:                      01/14/2020

  01/15/2020         Appearance Filed
                Appearance SBM -




                For Party:                       Wallace, Karana
                File Stamp:                      01/14/2020

  01/1 5/2020       Subpoena/Summons Filed
                Summons Fairley

                Filed By:                        Wallace, Karana
                File Stamp:                      01/14/2020

  01/15/2020        Subpoena/Summons Filed
                Summons LTl Trucking

                Filed By:                        Wallace, Karana
                File Stamp:                      01/14/2020

 02/06/2020         Service Returned Served (E-Filing)
                Proof of Service to LTl Trucking Services, Inc.

                Filed By:                       Wallace, Karana
                File Stamp:                     02/06/2020




                                                                                          LTI000002
                                                                                                      2/4
3/6/2020 USDC IN/ND case 4:20-cv-00014-PPS-JEM Summary
                                                 document   2-1 filed 03/06/20 page 3 of 21
                                                       MyCase                                 -


              LTI-00003
    02/26/2020            Appearance flied
                    APPEARANCE BY ATTORNEY IN CIVIL CASE

                    For Party:                       LII Trucking Services, Inc.
                    File Stamp:                      02/25/2020

    02/26/2020            Motion for Enlargement of Time Filed
                    Defendants' Unopposed Motion for Enlargement of Time to File Responsive Pleading to Plaintiff's Complaint

                   Filed By:                         LTI Trucking Services, Inc.
                   File Stamp:                       02/25/2020

    02/26/2020            Order Issued

                   Noticed:                          Shartzer, Jason Alan
                   Noticed:                          Mize, Shannon B
                   Noticed:                          Sylvester, Robert Gregory
                   Noticed:                          Hughes, Logan Courtney
                   Order signed:                     02/26/2020

   02/27/2020 Automated ENotice Issued to Parties
                   Motion for Enlargement of Time Filed    ----    2/26/2020: Robert Gregory Sylvester;Jason Alan Shartzer;Logan Courtney
                   Hughes;Shannon B Mize Order Issued       ----   2/26/2020: Robert Gregory Sylvester;Jason Alan Shartzer;Logan Courtney
                   Hughes;Shan non B Mize



  Financial Information
  * Financial Balances reflected are current representations of transactions processed by the Clerk's Office. Please note that any
    balance due does not reflect interest that has accrued         -   if applicable   -   since the last payment. For questions/concerns regarding
    balances shown, please contact the Clerk's Office.


  Wallace, Karana
  Plaintiff

  Balance Due (as of 03/06/2020)
  0.00

  Charge Summary
  Description                                                                          1 Amount               1, Credit           Payment

  Court Costs and Filing Fees                                                              15700               0                  157.00
                                                                                                                           II




 Transaction Summary
  Date                     Description                                                     Amount

  01/15/2020              I Transaction Assessment                                         157.00

  01/15/2020               Electronic Payment                                              (157.00)



                This is not the official coup record. Official records of court proceedings may only be obtained directly
                from the court maintaining a particular record.




                                                                                                                                     LTI000003
                                                                                                                                                      3/4
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 4 of 21
  LTI-00004                                                                                         Filed: 1/14/2020 4:09 PM
                                           79001 -2001 -CT-000005
                                                                                                                        Clerk
                                            Tippecanoe Superior Court I                         Tippecanoe County, Indiana




   STATE OF INDIANA                    )                      IN THE TIPPECANOE SUPERIOR COURT
                                       )    SS:               CIVIL DIVISION
   COUNTY OF TIPPECANOE                )                      CAUSE NO.:

   KARANA WALLACE,

                     Plaintiff,
                                                                      JURY TRIAL REQUESTED


   TODDRICK FAIRLEY and
   LTI TRUCKING SERVICES INC.,

                     Defendants.

                                     COMPLAINT FOR DAMAGES

              Comes now the Plaintiff, Karana Wallace, by counsel, and for her Complaint for

   Damages against the Defendants, Toddrick Fairley and LTI Trucking Services, Inc., alleges and

  asserts that:

              1.    At all times mentioned herein, the Plaintiff, Karana Wallace, was a resident of the

  County of Decatur, State of Indiana.

              2.    At all times relevant herein, the Defendant, Toddrick Fairley, was a resident of the

  State of Mississippi.

              3.    At all times relevant herein, the Defendant, LTI Trucking Services Inc.,

  (hereinafter "LTI"), was a Missouri corporation.

              4.    At all times relevant herein the Defendant, Toddrick Fairley, was an employee,

  agent and representative of the Defendant, LTI, and was acting within the scope and course of

  that employment.

          5.        At all times mentioned herein, there was and now is, in the County of Tippecanoe,

  State of Indiana, a public thoroughfare known as Interstate 65, which runs generally in a

  northerly and southerly direction.




                                                                                                  L11000004
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 5 of 21
  LTI-00005




               6.    On or about the 12th day of September 2019, Plaintiff, Karana Wallace, was

    traveling southbound on Interstate 65.

               7.    At said time and place, the Defendant, Toddrick Fairley, was driving southbound

   on Interstate 65 when he disregarded the vehicles driving on the road ahead, failed to yield the

   right of way, and struck the vehicle ahead of him causing a six-vehicle collision, ultimately

   striking the Plaintiff's vehicle.

                     At said time and place, the Defendant, LTI, by and through its servant, agent

   representative and/or employee, Toddrick Fairley, was careless or negligent in one or more of the

   following respects:

                    a. The Defendant, Toddrick Fairley, carelessly and negligently failed to maintain
                       a proper lookout for other vehicles using the roadway;

                    b. The Defendant, Toddrick Fairley, carelessly and negligently failed to keep his
                       vehicle under proper control so as to avoid causing a collision with Plaintiff's
                       vehicle;

                    c. The Defendant, Toddrick Fairley, carelessly and negligently operated his
                       vehicle at an unreasonable and unsafe speed under the circumstances; and

                    d. The Defendant, Toddrick Fairley, carelessly and negligently failed to change,
                       alter or divert the course of his vehicle so as to avoid causing a collision with the
                       Plaintiff, Karana Wallace's vehicle.

                    As a direct and proximate result of the carelessness and negligence of the

  Defendants, the Plaintiff, Karana Wallace, sustained personal injuries resulting in pain and

  suffering.

              10.   Al! of said injuries are permanent, except those which are superficial in nature.

              11.   In an attempt to treat her injuries and lessen her pain and suffering, the Plaintiff,

  Karana Wallace, has been required to engage the services of hospitals, physicians, and physical



                                                       2


                                                                                                     LTI000005
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 6 of 21
  LT 1-00 006




     therapists for medical care and treatment, medication, and X-rays for which she has incurred

     reasonable medical expenses.

                12.    Plaintiff, Karana Wallace, may require additional medical care and treatment in

    the future, for which she will incur additional medical expenses.

                13.    At the time of the collision, the Plaintiff, Karana Wallace, was gainfully

    employed and, as a result of the collision, the Plaintiff was forced to miss work and may miss

    additional work in the future, thereby incurring additional lost wages.

                14.   As a direct and proximate result of the carelessness and negligence of the

    Defendants, the Plaintiff has been damaged.


                WHEREFORE, Plaintiff, Karana Wallace, prays for judgment against the Defendants,

    Toddrick Fairley and LTI Trucking Services Inc., in an amount commensurate with her injuries

    and damages, for the costs of this action, a trial by jury, and for all other just and proper relief in

   the premises.

                                                            Respectfully submitted,


                                                            Is! Jason A. Shartzer
                                                            Jason A. Shartzer, Esq. 23989-49
                                                            Shannon B. Mize, Esq. #22902-49A
                                                            SHARTZER LAW FIRM, LLC
                                                            156 E. Market Street
                                                            10th Floor, Suite 1000
                                                            Indianapolis, Indiana 46204
                                                            (317) 969-7600
                                                            (317) 969-7650 Fax
                                                            jshartzer(iishaatzerlaw. corn
                                                            smizeishartzeriaw.coni
                                                            Counselfor Plaintiff




                                                       3


                                                                                                     L11000006
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 7 of 21
  LTI-00007                                                                                                     Filed: 1/1412020 4:09 PM
                                               79001-2001 -CT-000005                                                                Clerk
                                                  Tippecanoe Superior Court I                                Tippecanoe County, Indiana




    STATE OF INDIANA     )                                         IN THE TIPPECANOE SUPERIOR COURT
                         )                        SS:              CIVIL DIVISION
    COUNTY OF TIPPECANOE )                                         CAUSE NO.:

    KARANA WALLACE,

                        Plaintiff,                                 )
                                                                   )
               V.                                                  )
                                                                   )
    TODDRICK FAIRLEY and                                           )
    LTI TRUCKING SERVICES INC.,                                    )
                                                                   )
                       Defendants.                                 )

                                 APPEARANCE BY ATTORNEY IN CIVIL CASE

   Party Classification:                Initiating X               Responding    _____
                                                                                             Intervening

   1.         The undersigned attorney and all attorneys listed on this form now appear in this case for the
              following party member(s): Karana Wallace

   2.         Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
              information as required by Trial Rule 3.1 and 77(B) is as follows:

   Name:              Jason A. Shartzer, Attorney No. 23989-49
                      SIIARTZER LAW FIRM, LLC
   Address:            156 B. Market Street
                      10' Floor, Suite 1000
                      Indianapolis, Indiana 46204
   Phone:             (317) 969-7600 Fax: (317) 969-7650

   3.         There are other party members: Yes           No X (if yes, list on continuation page.)

   4.         IfJirst initiating party filing this case, the Clerk is requested to assign this case the following Case
              Type under Administrative Rule 8(b)(3): CT

   5.         I will accept service by FAX at the above noted #: Yes            No

   6.         This case involves support issues. Yes           No X

   7.         There are related cases: Yes   _____
                                                     No     X (If yes, list on continuation page)

   8.         This form has been served on all other parties. Certificate of Service is attached: Yes        No X

  9.          Additional information required by local rule:
                                                                  /s/ Jason A. Shartzer
                                                                  Attorney for Plaintiff




                                                                                                               LTI000007
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 8 of 21
  LTI-00008                                                                                                    Filed: 1/1412020 4:09 PM
                                               79D01 -2001 -CT-000005                                                              Clerk
                                                 Tippecanoe Superior Court I                                Tippecanoe County, Indiana




        STATE OF INDIANA     )                                     IN THE TIPPECANQE SUPERIOR COURT
                             )                   SS:               CIVIL DIVISION
        COUNTY OF TIPPECANOB )                                     CAUSE NO.:

    KARANA WALLACE,                                               )
                                                                  )
                        Plaintiff,                                )
                                                                  )
               V.                                                 )
                                                                  )
    TODDRICK FAIRLEY and                                          )
    LTJ TRUCKING SERVICES INC.,                                   )
                                                                  )
                       Defendants.                                )

                                 APPEARANCE BY ATTORNEY IN CIVIL CASE

    Party Classification:               Initiating X              Responding    _____
                                                                                           Intervening

    I.         The undersigned attorney and all attorneys listed on this form now appear in this case for the
               following party member(s): Karana Wallace

   2.          Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
               information as required by Trial Rule 3.1 and 77(B) is as follows:

   Name:               Shannon B. Mize, Attorney No. 22902-49A
                       SHARTZER LAW FIRM, LLC
   Address:            156 F. Market Street
                       10" Floor, Suite 1000
                      Indianapolis, Indiana 46204
                      smize6shartzerl aw.com
   Phone:             (317) 969-7600 Fax: (317) 969-7650

   3.         There are other party members: Yes          No X (If yes, list on continuation page.)

   4.         Iffirst initiatingpariyfihing this case, the Clerk is requested to assign this case the following Case
              Type under Administrative Rule 8(b)(3): CT

   5.         I will accept service by FAX at the above noted #: Yes           No X

   6.         This case involves support issues. Yes           No X

   7.         There are related cases: Yes   _____   No    X (If yes, list on continuation page)

   8.         This form has been served on all other parties. Certificate of Service is attached: Yes       No X

   9.         Additional information required by local rule:
                                                                Is! Shannon B. Mize
                                                                Attorney for Plaintiff




                                                                                                             LTI000008
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 9 of 21
  LTI-00009                                                                                                   Filed: 1/14/2020 4:09 PM
                                            79D01-2001-CT-000005
                                                                                                                                  Clerk
                                               Tippecanoe Superior Court I                                Tippecanoe County, Indiana

                                              SUMMONS
    STATE OF INDIANA     )                                      IN THE TIPPECANOE SUPERIOR COURT
                         )                     SS:              CIVIL DIVISION
    COUNTY OF TIPPECANOE )                                      CAUSE NO.:

   KARANA WALLACE,

                    Plaintiff,

              V.


   TODDRICK FAIRLEY and
   LTI TRUCKING SERVICES INC.,

                    Defendants.

                    TO DEFENDANT:             Toddrick C. Fairley
                                              299 Twin Creek Road
                                              Lucedale, MS 39452

           You are hereby notified that you have been sued by the person named as plaintiff and in the Court
   indicated above.

            The nature of the suit against you is stated in the complaint which is attached to this Summons. It
   also states the relief sought or the demand made against you by the plaintiff.

           An answer or other appropriate response in writing to the complaint must be filed either by you or
  your attorney within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three
  (23) days if this Summons was served by mail), or ajudgment by default may be rendered against you for the
  relief demanded by plaintiff.

          If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you
  must assert it in your written answer.

           *If you need the name of an attorney, you may contact the Indianapolis Bar Association Lawyer
  Referral Service (317-269-2222), or the Marion County Bar Axssociation Lawy r Referral Service (317-634-
  3950).
  Dated 1/15/2020
                                                                                 or

                     (The following manner of             of summons is hereby
  X Registered or certified mail.
                                                                                           SEAL
  Jason A. Shartzer, #23989-49                                156 B. Market Street, jite 1000
  SHARTZER LAW FIRM, LLC                                      Indianapolis, IN 46204
  Counsel for Plaintiff                                       (317)969-7600 (317)969-




                                                                                                            [11000009
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 10 of 21
  LTOOO1O




                               SHERIFF'S RETURN ONSERVICE OF SUMMONS

            I hereby certify that I have served this summons on the    day of        20_ ,



            (1)     By delivering a copy of the Summons and a copy of the complaint to the
    defendant,_____________
            (2)     By leaving a copy of the Summons and a copy of the complaint at
    and by mailing a copy of said summons to said defendant at the above address.
            (3)     Other Service or Remarks:_____________________


    Sheriffs Costs                                      Sheriff, Tippecanoe County

                                                        -
                                                        10
                                                                Deputy


                                           CERTIFICATE OF MAILING

            I hereby certify that on the      day of              ,20_, I mailed a copy of this Summons and a
   copy of the complaint to the defendant,                       by   ________
                                                                                mail, requesting a return receipt,
   at the address furnished by the plaintiff.


   Dated:
                                                       Printed Name


                                                       Signed


                               RE TURN ONSER VICE OFSUMMONS BYMAIL

           I hereby certify that the attached return receipt was received by me showing that the Summons and a
   copy of the complaint mailed to defendant                                was accepted by the defendant on the
   day of                ,20.

           I hereby certify that the attached return receipt was received by me showing that the Summons and a
   copy of the complaint was returned not accepted on the        day of          ,20.

            I hereby certify that the attached return receipt was received by me showing that the Summons and a
   copy of the complaint mailed to defendant                             was accepted by                    on
   behalf of said defendant on the       day            2Q.


   Dated:___________
                                                       Printed Name


                                                       Signed




                                                                                                          LTI0000I 0
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 11 of 21
  L1100011
                                             79D01 -2001 -CT-000005                                           Filed: 111412020 4:09 PM
                                                                                                                                 Clerk
                                               Tippecanoe Superior Court I                                Tippecanoe County, Indiana
                                              SUMMONS
    STATE OF INDIANA                     )                        IN THE TIPPECANOE SUPERIOR COURT
                                         )     SS:                CIVIL DIVISION
    COUNTY OF TIPPECANOE                 )                        CAUSE NO.:

    KARANA WALLACE,

                     Plaintiff,

             V.


   TODDRICK FAIRLEY and
   LTJ TRUCKING SERVICES INC.,

                    Defendants.

                    TO DEFENDANT:             LTI Trucking Services Inc.
                                              411 North 10th Street #500
                                              St. Louis, MO 63101

           You are hereby notified that you have been sued by the person named as plaintiff and in the Court
   indicated above.

            The nature of the suit against you is stated in the complaint which is attached to this Summons. It
   also states the relief sought or the demand made against you by the plaintiff.

           An answer or other appropriate response in writing to the complaint must be filed either by you or
  your attorney within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three
  (23) days if this Summons was served by mail), or ajudgment by default may be rendered against you for the
  relief demanded by plaintiff.

          If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you
  must assert it in your written answer.

          *If you need the name of an attorney, you may contact the Indianapolis Bar Association Lawyer
  Referral Service (317-269-2222) or the Marion County Bar/Association a 'Referral Service (317-634-
  3950).                                                      /
  Dated1/15/2020
                                                              Tippecanoe Superior

                    (The following manner of              of summons is hereby
  )L Registered or certified mail,

                                                                                           SEAL
  Jason A. Shartzer, #23989-49                                156 B. Market Street\uite 1000
  SHARTZER LAW FIRM, LLC                                      Indianapolis, IN 4620
  Counsel for Plaintiff                                       (317) 969-7600 (3 17)




                                                                                                            LTI00001 1
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 12 of 21
  *1!øI.IITh




                               SHERIFF'S RETURN ONSERVICE OF SUMMONS

            I hereby certify that I have served this summons on the    day of        20_,    ,


            (1)     By delivering a copy of the Summons and a copy of the complaint to the
    defendant,_____________
            (2)     By leaving a copy of the Summons and a copy of the complaint at
    and by mailing a copy of said summons to said defendant at the above address.
            (3)     Other Service or Remarks:______________________


    Sheriffs Costs                                          Sheriff, Tippecanoe County


                                                                    Deputy


                                           CERTIFICATE OF MAILING

            I hereby certifr that on the      day of   ____________,
                                                                       20, I mailed a copy of this Summons and a
   copy of the complaint to the defendant,                           by             mail, requesting a return receipt,
   at the address furnished by the plaintiff.


   Dated:_____________
                                                           Printed Name


                                                           Signed


                               RETURN ONSER VICE OF SUMMONS B YMAIL

           I hereby certify that the attached return receipt was received by me showing that the Summons and a
   copy of the complaint mailed to defendant                                was accepted by the defendant on the
   day of                ,20.

           I hereby certify that the attached return receipt was received by me showing that the Summons and a
   copy of the complaint was returned not accepted on the       -
                                                                 day of           20_.
                                                                                    ,




            I hereby certify that the attached return receipt was received by me showing that the Summons and a
   copy of the complaint mailed to defendant                             was accepted by                     on
   behalf of said defendant on the-
                                         day of        ,20.


  Dated:_____________
                                                           Printed Name


                                                           Signed




                                                                                                               LTI00001 2
     USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 13 of 21
          [11-00013                                                                                                              Filed; 2/6/2020 11:36 AM
                                                                                                                                                     Clerk
                                                                                                                              Tippecanoe County, Indiana




          :1-
          D
          Ln
          rn    Geniffed Mail Fen

          r                          thk      ppmp)
                      Urn     p3p
         tJ                                                      Poai<
         t=
         D
         D
                Pootogo

         rl Total Foata       o     Fou




                          a A No qr
                10 ir'1 i       w~y               4 (,() r::)




*, Complete Items 1, 2, and 3.                        -             uru

                                                                 1f&tL/LClJ
                                                                                                          E3 Agent
IPdnt your name and address on the reverse
   so that we can return the card to you.                                    0                                Addressee

IAttach this card to the back of the mailpiece,                    by
                                                            B. 9coFved      Date
                                                                           (Pr!ntcdm
                                                                                  Nao)                        of DeHvoy
   or on the front If space permits.
1. MIcle Addressed to:                                      D. Is delivery addreesdiffemntfromiteml? DYes
                                                               if YES, enter delivery address below 0 No

   LTI Trucking Services Inc.
   411 North 10th Street, #500
   St. Louis, MO 63101
                                                          3. Seivicelype                       ci
   11III IIJ fI1If 11 11 111111Iii!Ill                ID Mutt 54oahee
                                                      I ci MttL Sltnãttu Resbicted Dely
                                                                   Ma
                                                                                               0 Registered MaS"
                                                                                               ci H=t  ared Malt Restflcted
     9590 9402 3415 7227 3116 71                                                                     sbJrlecelptfor
                                                                                                e mhajidao
                                                      jEl collect anDeilvesy
                                                       o  Collect on
                                                                     Deflvery Restricted Deilvey 0 Signature Cvnfl,mailon"
2. Article Number (flsnfer from .sàMce (ejy                                                     0 Signature Ccnitneation
                                                                                                   Restricted fle4lvazy
      ?7017 0190 011110 1935 0 4 7                                 MI sbicted
                                                                      Re      DaSuery
                                                    -

PS Form 3811, July 2015 PSN7S3O-02--000-9053                                                 Domestic Return Receipt




                                                                                                                                 [11000013
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 14 of 21
   LTI-00014
                                                 791301 -2001 -CT-000005                                          Flied: 111412020 4:09 PM
                                                                                                                                      Clerk
                                                  Tippecanoe Superior Court I                                 Tippecanoe County Indiana
                                                 SUMMONS
       STATE OF INDIANA                      )                      IN THE TIPPECANOE SUPERIOR COURT
                                             )     SS:              CIVIL DIVISION
       COUNTY OF TIPPECANOE                  )                      CAUSE NO.:

       KARANA WALLACE,

                        Plaintiff,

               V.


      TODDRICK FAIRLEY and
      LTI TRUCKING SERVICES INC.,

                        Defendants.

                        TO DEFENDANT:             LTI Trucking Services Inc.
                                                  411 North 10th Street #500
                                                  St. Louis, MO 63101

              You are hereby notified that you have been sued by the person named as plaintiff and in the Court
      indicated above.

               The nature of the suit against you is stated in the complaint which is attached to this Summons. It
      also states the relief sought or the demand made against you by the plaintiff.

               An answer or other appropriate response in writing to the complaint must be filed either by you or
      your attorney within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three
      (23) days if this Summons was served by mail), or ajudgment by default may be rendered against you for the
      relief demanded by plaintiff.

              If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you
      must assert it in your written answer.

              *If you need the name of an attorney, you may contact the Indianapolis Bar Association Lawyer
      Referral Service (317-269-2222), or the Marion County Bar,4ssociation,Lav' Referra1ervice (317-634-
     3950).                                                       //J-,n/           iv           /7
                1/15/2020
     Dated____________
                                                                  Tippecanoe Superior Court
                                                                                       If   dcOu
                         (The following manner of             of summons is hereby
     .2L Registered or certified mail.

                                                                                                  WAU
     Jason A. Shartzer, #23989-49                                 156 E. Market Streetuite 1000
     SHARTZER LAW FIRM, LLC                                       Indianapolis, [N 4620
     Counsel for Plaintiff                                        (317)969-7600 (317)9       '




                                                                                                                   [11000014
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 15 of 21
  [11-00015




                                SHERIFF'S RETURN ON SERViCE OF SUMMONS

             I hereby certify that I have served this summons on the    day of          20_.,


             (1)      By delivering a copy of the Summons and a copy of the complaint to the
     defendant,_____________
             (2)      By leaving a copy of the Summons and a copy of the complaint at
     and by mailing a copy of said summons to said defendant at the above address.
             (3)     Other Service or Remarks:________________


     Sheriffs Costs                                      Sheriff, Tippecanoe County


                                                                     Deputy


                                            CERTIFICATE OF MAILING

              I hereby certify that on the'y ofjdj              LLJ1, MW,I mailed a copy of this Summons and a
     copy of the complaint to the defendant, Lit IL                  ,   by   P'nail, requesting a return receipt,
     at the address furnished by the plaintiff.  }l t!   -      i




                                                         Printed Name


                                                         Signed


                                 RETURN ON SER ViCE OF SUMMONS BYMAIL

             I hereby certify that the attached return receipt was received bX me showing that the Summons and a
     copy of th e complaint mailed to defendant L-:1-,T               .14-was accepted by the defendant on the (M'
     day ofh,2O1.                             i      -f     of (
              I hereby certify that the attached return receipt was received by me showing that the Summons and a
     copy of the complaint was returned not accepted on the      -
                                                                    day of          .20—.

             I hereby certify that the attached return receipt was received by me showing that the Summons and a
    copy of the complaint mailed to defendant                             was accepted by                     on
    behalf of said defendant on the       day of     ,   20.


    Dated:          I
                                                         Printed Name


                                                             igned




                                                                                                              [11000015
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 16 of 21
   LTI-00016
                                                                                                          Filed: 2/25/2020 4:42 PM
                                                                                                                              Clerk
                                                                                                      Tippecanoe County, Indiana




       STATE OF INDIANA    )                          IN THE TIPPECANOE SUPERIOR COURT
                           ) SS:                      CIVIL DIVISION
       COUNTY OF TIPPECANOB)                          CAUSE NO. 79D01-2001-CT-000005

       KARANA WALLACE                                         )
                                                              )
                Plaintiff,                                    )
                                                              )
                        V.                                    )
                                                              )
    TODDRICK FAIRLEY and                                      )
    LTI TRUCKING SERVICES INC.                                )
                                                              )
                Defendants.                                   )

                                         ENTRY OF APPEARANCE

    1.         The party on behalf this form is being filed is:

               Initiating             Responding x                   Intervening            ;   and

               the undersigned attorney and all attorneys listed on this form now appear in this case for

               the following parties: Toddrick Fairley and LTI Truckin2 Services Inc.

               Attorney information for service as required by Trial Rule 5(B)(2):

               Name:          R. Gregory Sylvester           Attorney Number:        30 156-29
                              Logan C. Hughes                Attorney Number:        24953-53

               Address:       REMFNGER CO., L.P.A.
                              College Park Plaza
                              8909 Purdue Road, Suite 200
                              Indianapolis, IN 46268

               Phone:         (317) 663-8570

           Fax:               (317) 228-0943

           Email:             gsylvesterreminger.com
                              ihghesrernin gel-.com

  2.       This is a CT case type as defined by administrative Rule 8(B)(3).

  3.       Twill accept service by:




                                                                                                        LTI00001 6
    USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 17 of 21
      LTI-0001 7




                           Fax at the above note number:          Yes              No    x

                           Email at the above noted address: Yes x                 No

-      4.    -     This case involves child support issues. Yes           No       x

       5.          This case involves a protection from abuse order, a workplace violence restraining order,

                   or a no-contact order. Yes             No      x

       6.          This case involves a petition for involuntary commitment. Yes                No        x

       7.          If Yes above, provide the following regarding individual subject to the petition for

                   involuntary commitment. N/A.

       g•          There are related cases: Yes          No      x

       9.          Additional information required by local rule: None.

       10.         There are other party members: Yes            No      x

       11.         This form has been served on all other parties and Certificate of Service is attached:

                   Yes x No

                                                         Respectfully submitted,


                                                          AIR. Grecwry Sylvester
                                                        R. Gregory Sylvester (30156-29)
                                                        Logan C. Hughes (29453-53)
                                                        REMINGER CO., LPA
                                                        College Park Plaza
                                                        8909 Purdue Road, Suite 200
                                                        Indianapolis, IN 46268
                                                        (317) 663-8570
                                                        (317) 228-0943 (fax)
                                                        gy1ves(er(lireminger.com
                                                            heswreiiiiner.corn
                                                        Counsel for Defendants




                                                           2

                                                                                                              LTI000017
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 18 of 21
  LTI-00018




                                   CERTIFICATE OF SERVICE

          I hereby certify that the foregoing document has been filed electronically this 25th day of
   February, 2020, via the Court's Electronic Filing System and that notice of this filing will be
   provided to all counsel of record via the Court's Electronic Filing System


                                                _/s/ R. Gregory Sylvester
                                                R. Gregory Sylvester (3015629)
                                                REMIINGER CO., LPA




                                                                                              LTI00001 8
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 19 of 21
  LTI-00019                                                                                         Filed: 2/2512020 4:42 PM
                                                                                                                       Clerk
                                                                                                Tippecanoe County, Indiana




    STATE OF INDIANA                 )              IN THE TIPPECANOE SUPERIOR COURT
                       ) SS:                        CIVIL DIVISION
   COUNTY OF TIPPECANOE)                            CAUSE NO. 79D01-2001-CT-000005

   KARANA WALLACE

              Plaintiff;

                      V.


   TODDRICK FAIRLEY and
   LTI TRUCKING SERVICES INC.

              Defendants.

              DEFENDANTS' UNOPPOSED MOTION FOR ENLARGEMENT
        OF TIME TO FILE RESPONSIVE PLEADING TO PLAINTIFF'S COMPLAINT

              Defendants, Toddrick Fairley and LTI Trucking Services, Inc., by counsel, pursuant to

   Rule 6(B) of the Indiana Rules of Trial Procedure, move the Court for an enlargement of time of

   thirty (30) days in which to answer or otherwise respond to Plaintiffs Complaint, up to and

   including April 1, 2020 and in support therefor would show the Court as follows:

              1.     Defendants were served with the original Complaint via Certified Mail on February

   6, 2020.

              2.     A responsive pleading to the original Complaint is on or about Monday, March 2,

   2020 and said time has not yet expired.

              3.     That no prior enlargement of time has been requested.

              4.     That said additional time is necessary to enable counsel to confer with his clients

  to review the facts and prepare an appropriate response to the Complaint.

              5.     The undersigned has conferred with counsel for Plaintiff; and he has no objection

  to this requested extension of time in which to file a responsive pleading.




                                                                                                  LTI00001 9
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 20 of 21
   LTI-00020




               WHEREFORE, Defendants, Toddrick Fairley and LTI Trucking Services, Inc., by counsel,

    pray for an additional thirty (30) days, up to and including April 1, 2020, in which to answer or

    otherwise respond to Plaintiff's Complaint for Damages, and for all other just and proper relief in

    the premises.

                                                  Respectfully submitted,


                                                   /stR. Gregory Sylvester
                                                 R. Gregory Sylvester (30156-29)
                                                 Logan C. Hughes (29453-53)
                                                 REMINGER CO., LPA
                                                 College Park Plaza
                                                 8909 Purdue Road, Suite 200
                                                 Indianapolis, IN 46268
                                                 (317) 663-8570
                                                 (317) 228-0943 (fax)
                                                 gsylvesler@reminger.com
                                                 Ihughesreminger.com
                                                 Counsel for Defendants

                                     CERTIFICATE OF SERVICE
          I hereby certify that the foregoing document has been filed electronically this 25°' day of
   February, 2020, via the Court's Electronic Filing System and that notice of this filing will be
   provided to all counsel of record via the Court's Electronic Filing System


                                                  /s/R. Gregory Sylvester
                                                 R. Gregory Sylvester (30156-29)
                                                 REMIINGER CO., LPA




                                                   2

                                                                                                 LT!000020
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-1 filed 03/06/20 page 21 of 21
  LT!-00021




     STATE OF INDIANA    )                         IN THE TIPPECANOB SUPERIOR COURT
                         ) SS                      CIVIL DIVISION
     COUNTY OF TIPPECANOB)                         CAUSE NO. 79D0l-2001-CT000005

    KARANA WALLACE

              Plaintiff,

                      V.


    TODDRICK FAIRLEY and
    LTI TRUCKING SERVICES INC.

              Defendants.

     ORDER GRANTING DEFENDANTS' UNOPPOSED MOTION FOR ENLARGEMENT
       OF TIME TO FILE RESPONSIVE PLEADING TO PLAINTIFF'S COMPLAINT

              The Court, having considered the Defendants, Toddrick Fairley and LTI Trucking

    Services, Inc.'s Motion of Enlargement of Time to answer or otherwise respond to Plaintiff's

    Complaint, and being duly advised in the premises, hereby approves said Motion.

              IT IS THEREFORE ORDERED that Defendants, Toddrick Fairley and LTI Trucking

   Services, Inc., shall have an additional thirty (30) days, up to and including April 1, 2020, in which

   to Answer or otherwise plead in response to Plaintiffs Complaint.

              So Ordered this 26th day ofFebruary                          2020.



                                  BY:    OW;LLQ
                                  JUDGE, APPECIAOE COUNTYDOURT




   Distribution:
   Counsel of record via the Court's Electronic Filing System




                                                                                                  LTI00002 1
